EXHIBIT 32 Certification Pursuant to 18 U.S.C. 1350 and Section 906 of Sarbanes-Oxley Act of 2002 We hereby certify that the foregoing Form 10-Q of Embassy Bancorp, Inc. for the quarter ending June 30, 2010 complies in all respects with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of Embassy Bancorp, Inc. /s/ David M. Lobach Jr. David M. Lobach, Jr. President and Chief Executive Officer /s/ Judith A. Hunsicker Judith A. Hunsicker Senior Executive Vice President, Chief Operating Officer, Secretary and Chief Financial Officer Dated: August 13, 2010
